Order, Supreme Court, New York County (Charles Ramos, J.), entered February 11, 2002, which, in this action seeking declaratory relief, inter alia, granted defendant’s cross motion for summary judgment dismissing the complaint, unanimously modified, on the law, to the extent of declaring in defendant’s favor that it is not liable under the subject policies and fidelity bond for fees, costs, and lost interest attributable to the theft of funds by plaintiffs employee, and otherwise affirmed, with costs to defendant.
The motion court properly determined that defendant’s disclaimer of plaintiffs claim for fees, costs and lost interest occasioned by plaintiffs employee’s theft of client funds was appropriate under the subject fidelity bond. Endorsement 9 to the governing policies unambiguously limits the coverage afforded to indemnification for loss of client property, as defined by the endorsement, sustained as a “direct result” of employee dishonesty. Plaintiffs suggested interpretation of the endorsement would, as the motion court found, impermissibly transform indemnity policies into liability policies (see Aetna Cas. & Sur. Co. v Kidder, Peabody & Co., 246 AD2d 202, 212-213 [1998], lv denied 93 NY2d 805 [1999]).
We modify only to declare in defendant’s favor (see Lanza v Wagner, 11 NY2d 317, 334 [1962], appeal dismissed 371 US 74 [1962], cert denied 371 US 901 [1962]). Concur — Nardelli, J.P., Williams, Friedman, Marlow and Gonzalez, JJ.